DETAILED ACTION
This action is in response to the claims filed on November 1st, 2018. A summary of this action:
Claims 1-20 have been presented for examination
Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by "Linear Hybrid Deterministic Dynamic Modeling for Time-to-Event Processes: State and Parameter Estimations" to E. A. Appiah and G. S. Ladde et. al., (hereinafter, "Appiah")
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appiah, and further in view of "Probabilistic Reachability for Stochastic Hybrid Systems: Theory, Computations, and Applications" to Alessandro Abate et al., (hereinafter, "Abatei")
Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appiah as applied to claims  1-7 above, and further in view of "Novel Machine Learning Methods For Modeling Time-To-Event Data" to Bhanukiran Vinzamuri et al., (hereinafter, "Vinzamuri")
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Appiah and Vinzamuri, and further in view of Abate.
This action is made non-final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "historical data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. 
Step 1
Claims 1-7 are directed towards the statutory category of a process
Claim 8-13 are directed towards the statutory category of a machine
Claims 14-20 are directed towards the statutory category of manufacture 
Regarding claim 1
Step 2A – Prong 1
Claim 1 recites the following steps in a mental process: 
and estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgement, or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A – Prong 2
Claim 1 does not recite any elements that integrate the exception into a practical application of the exception. In particular, the claim(s) only recites the additional elements of a method estimating a time-to-event. However, this amounts to generally linking the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).  For claim 1, the limitation “obtaining a time-series data set for a plurality of entities under the influence of one or more intervention processes” amounts to extra-solution activity of gathering data for use in the claimed process and fails to integrate the judicial exception into a practical application. 
Step 2B
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of a method estimating a time-to-event amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)). Additionally, as discussed above, the additional element of “obtaining a time-series data set” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself.

Regarding the Dependent Claims
Claim 2 is merely additional elements in the mental process.
Claim 3 is merely providing additional elements into the mental process, i.e. merely specifying practical applications.
Claim 4 is merely linking the use of the judicial exception to a particular environment of field of use. 
Claims 5 and 6 is merely providing additional steps in the mental process. The terms “identifying” and “dynamically estimating” is merely implementing the mental process.
Claim 7 is merely providing additional elements into the mental process, i.e. this is merely specifying a type of model to use. 
Regarding claim 8
Step 2A – Prong 1
Claim 8 recites the following steps in a mental process: 
estimate a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgement, or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A – Prong 2
Claim 8 does not recite any elements that integrate the exception into a practical application of the exception. In particular, the claim(s) only recites the additional elements of a method estimating a time-to-event. However, this amounts to generally linking the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).  For claim 8, the limitation “obtain a time-series data set for a plurality of entities under the influence of one or more intervention processes” is merely a data gathering step to the judicial exception.
Step 2B
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “computer-implemented model” merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f). As discussed above, the additional elements of a system estimating a time-to-event amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)). Additionally, as discussed above, the additional element of “obtaining a time-series data set” is merely a data gathering step to the judicial exception.

Regarding the Dependent Claims
Claim 9 is merely additional elements in the mental process.
Claim 10 is merely linking the use of the judicial exception to a particular environment of field of use.
Claim 11 is merely providing additional elements in to the mental process, i.e. this is merely specifying the type of intervention process. 
Claim 12 is merely providing additional steps in the mental process. The terms “identifying” and “dynamically estimating” is merely implementing the mental process.
Claim 13 is merely providing additional elements into the mental process, i.e. this is merely specifying a type of model to use. 
Regarding claim 14
Step 2A – Prong 1
Claim 14 recites the following steps in a mental process: 
and estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgement, or opinion that could be performed in the human mind or with the aid of pencil and paper.  That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. For claim 14, the limitation “obtaining a time-series data set for a plurality of entities under the influence of one or more intervention processes” is merely a data gathering step to the judicial exception.
Step 2A – Prong 2
Claim 14 does not recite any elements that integrate the exception into a practical application of the exception. In particular, the claim(s) only recites the additional elements of a method estimating a time-to-event. However, this amounts to generally linking the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).  For claim 14, the limitation “obtaining a time-series data set for a plurality of entities under the influence of one or more intervention processes” is merely a data gathering step to the judicial exception.
Step 2B
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation “A non-transitory computer-readable medium, the computer-readable medium having computer-readable instructions stored” merely considered instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. As discussed above, the additional elements of a method estimating a time-to-event amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)). Additionally, as discussed above, the additional element of “obtaining a time-series data set” is merely a data gathering step to the judicial exception. 


Regarding the Dependent Claims
Claim 15 is merely additional elements in the mental process.
Claim 16 is merely linking the use of the judicial exception to a particular environment of field of use.
Claim 17 is merely providing additional elements in to the mental process, i.e. this is merely specifying the type of intervention process. 
Claims 18 and 19 is merely providing additional steps in the mental process. The terms “identifying” and “dynamically estimating” is merely implementing the mental process.
Claim 20 is merely providing additional elements into the mental process, i.e. this is merely specifying a type of model to use. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by "Linear Hybrid Deterministic Dynamic Modeling for Time-to-Event Processes: State and Parameter Estimations" to E. A. Appiah and G. S. Ladde et. al., (hereinafter, "Appiah").
As per claim 1, Appiah teaches a method estimating a time-to-event (Page 32 discloses in this work, we initiate an innovative alternative modeling approach for time-to-event dynamic processes), 
the method comprising obtaining a time-series data set for a plurality of entities under the influence of one or more intervention processes (Page 47 discloses in the following, using the conceptual computational algorithm, we exemplify our theoretical procedure by estimating hazard rate and survival functions of two data sets in a systematic and unified way) 
and estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes. (Page 32 discloses introduction of conceptual and computational state and parameter estimation procedures and Page 33 discloses we modify the developed continuous state dynamic model to an interconnected hybrid dynamic model that is composed of both continuous time state and discrete time state (intervention process) dynamic processes).
As per claim 2, Appiah teaches the method of claim 1, Appiah further teaches wherein the method of estimating a time-to-event is not dependent upon a probabilistic distribution (Page 50 discloses most of the research work in the area of survival and reliability analysis is centered around the probabilistic analysis approach. In general, a closed-form solution is not feasible. In addition, a hazard rate function is nonlinear in covariate state processes and non-stationary. The presented linear hybrid deterministic dynamic modeling is more suitable for a complex time-to-event processes).
As per claim 3, Appiah teaches the method of claim 1, Appiah further teaches wherein the intervention processes comprise one or more of, a change in treatment processes, a newly developed technology, a newly developed drugs, newly designed, refined, efficient and effective tools/machines in engineering, usage of modern electronic devices/tools in technological and management sciences, and maximizing diversity, opportunities and benefits for the betterment of the modern civilized global world (Page 32 discloses the presented approach is motivated by state and parameter estimation of time-to-event processes in biological, chemical, engineering, epidemiological, medical, military, multiple-markets and social dynamic processes under the influence of discrete-time intervention processes).
As per claim 4, Appiah teaches the method of claim 1, Appiah further teaches wherein the one or more intervention processes are selected from intra-interventions, inter-interventions, and extra-interventions (Page 35 discloses from Definition 2.1, we recognize that the sudden changes in the hazard/risk rate function are encountered due to various types of intervention processes (internal or external) (Ladde & Ladde, 2012). .
As per claim 5, Appiah teaches the method of claim 1, Appiah further teaches wherein estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the one or more intervention processes further comprises: identifying a plurality of ordered pairs of change point times and a plurality of ordered pairs of failure point times in the time-series data set (Page 45 discloses In the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times, τj−1 and τj  and Page 36 also discloses let T1, T2, . . . , Tn be discrete failure times for the discrete-time event process, and 0 = a0 < a1 ≤ a2 ≤ . . . ≤ am be jumps of a survival function in magnitude. Then the dynamic for the cumulative jump process is as described in Corollary 2.2, and its solution process is exhibited in (15));
and dynamically estimating one or more parameters from the ordered pairs of failure point times and the ordered pairs of change point times in the time-series data set (Page 37 discloses in the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times and Page 43 discloses we further apply the conceptual dynamic results developed in Sections 2 and 3 to multiple censored times between consecutive failure times. We present a result that provides a very general algorithm for estimating a hazard rate function for multiple censoring times between consecutive failure times. Page 37 discloses in this section, we utilize hybrid dynamic model (7) and fundamental analytic Theorem 2.1 for time-to-event process to develop a general fundamental result. The developed result provides basic analytic and computational tools for estimating survival state and parameters. The presented approach also provides a systematic and unified way of estimating the parameters and survival functions. Examiner notes, in summary, that the failure point times and change point times are used to provide a hazard/risk rate function which can be used to estimate parameters).
As per claim 6, Appiah teaches the method of claim 1, Appiah further teaches wherein estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the one or more intervention processes further comprises identifying a plurality of ordered pairs of change point times and a plurality of ordered pairs of failure point times in the time-series data set (Page 45 discloses In the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times, τj−1 and τj  and Page 36 also discloses let T1, T2, . . . , Tn be discrete failure times for the discrete-time event process, and 0 = a0 < a1 ≤ a2 ≤ . . . ≤ am be jumps of a survival function in magnitude. Then the dynamic for the cumulative jump process is as described in Corollary 2.2, and its solution process is exhibited in (15));
and dynamically estimating a survival state from the ordered pairs of failure point times and the ordered pairs of change point times in the time-series data set (Page 37 discloses in the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times and Page 43 discloses we further apply the conceptual dynamic results developed in Sections 2 and 3 to multiple censored times between consecutive failure times. We present a result that provides a very general algorithm for estimating a hazard rate function for multiple censoring times between consecutive failure times. Page 37 discloses in this section, we utilize hybrid dynamic model (7) and fundamental analytic Theorem 2.1 for time-to-event process to develop a general fundamental result. The developed result provides basic analytic and computational tools for estimating survival state and parameters. The presented approach also provides a systematic and unified way of estimating the parameters and survival functions. Examiner notes, in summary, that the failure point times and change point times are used to provide a hazard/risk rate function which can be used to estimate parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appiah, and further in view of "Probabilistic Reachability for Stochastic Hybrid Systems: Theory, Computations, and Applications" to Alessandro Abate et al., (hereinafter, "Abate")
As per claim 7, Appiah teaches the method of claim 1, Appiah further teaches estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes (Page 32 discloses introduction of conceptual and computational state and parameter estimation procedures and Page 33 discloses we modify the developed continuous state dynamic model to an interconnected hybrid dynamic model that is composed of both continuous time state and discrete time state (intervention process) dynamic processes).
Appiah fails to explicitly teach, comprising utilizing a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process. 
However, Abate teaches comprising utilizing a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process (Page 1 discloses the effect of the uncertainty upon the involved discrete and continuous dynamics—both endogenously and exogenously to the system—is virtually unquestionable for biological systems and often inevitable for engineering systems, and naturally leads to the employment of stochastic hybrid models and Page 116 discloses the plots in the same column correspond to the OFF mode (plot on the left) and the ON mode (plot on the right). Each plot represents the value taken by the binary input u during the time horizon from 0 to 600 min (on the horizontal axis) as a function of the temperature (on the vertical axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis as taught by Appiah with the features of a stochastic hybrid model in Abate. The motivation to combine would be that Abate provides “a general stochastic hybrid framework into a new probabilistic model” (Page 1). As a result, a stochastic hybrid model can be applied and used for estimating a time-to-event. 
Claims 8-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appiah as applied to claims  1-7 above, and further in view of "Novel Machine Learning Methods For Modeling Time-To-Event Data" to Bhanukiran Vinzamuri et al., (hereinafter, "Vinzamuri")
As per claim 8, Appiah teaches a system estimating a time-to-event (Page 32 discloses in this work, we initiate an innovative alternative modeling approach for time-to-event dynamic processes), 
obtain a time-series data set for a plurality of entities under the influence of one or more intervention processes (Page 47 discloses in the following, using the conceptual computational algorithm, we exemplify our theoretical procedure by estimating hazard rate and survival functions of two data sets in a systematic and unified way) 
estimate a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes. (Page 32 discloses introduction of conceptual and computational state and parameter estimation procedures and Page 33 discloses we modify the developed continuous state dynamic model to an interconnected hybrid dynamic model that is composed of both continuous time state and discrete time state (intervention process) dynamic processes).
Appiah fails to explicitly teach a system for estimating a time-to-event, the system comprising: a computer-implemented interconnected hybrid dynamic time-to-event model.
However Vinzamuri teaches, a system for estimating a time-to-event, the system comprising: a computer-implemented interconnected hybrid dynamic time-to-event model comprising continuous-time-to-event processes and discrete-time time to-event processes (Page 10 discloses in this section, we present the related work on existing machine learning methods proposed for time-to-event data and Page 96 discloses Cox regression is one of the most widely used survival analysis methods. It is a semiparametric regression model which can accommodate both discrete and continuous measures of event times). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a computer based model as taught by Vinzamuri with the time-to-event process in Appiah. The motivation to combine would have been Vinzamuri provides “machine learning methods used for analyzing time-to-event data” (Page 18). In order to use machine learning a computer must be used and as a result provides the computer model required for the time-to-event process in Appiah. 
As per claim 9, Appiah teaches the system of claim 8, Appiah further teaches wherein the estimate of the time-to-event is not dependent upon a probabilistic distribution (Page 50 discloses most of the research work in the area of survival and reliability analysis is centered around the probabilistic analysis approach. In general, a closed-form solution is not feasible. In addition, a hazard rate function is nonlinear in covariate state processes and non-stationary. The presented linear hybrid deterministic dynamic modeling is more suitable for a complex time-to-event processes).
As per claim 10, Appiah teaches the system of claim 8, Appiah further teaches wherein the intervention processes comprise one or more of, a change in treatment processes, a newly developed technology, a newly developed drugs, newly designed, refined, efficient and effective tools/machines in engineering, usage of modern electronic devices/tools in technological and management sciences, and maximizing diversity, opportunities and benefits for the betterment of the modern civilized global world (Page 32 discloses the presented approach is motivated by state and parameter estimation of time-to-event processes in biological, chemical, engineering, epidemiological, medical, military, multiple-markets and social dynamic processes under the influence of discrete-time intervention processes).
As per claim 11, Appiah teaches the system of claim 8, Appiah further teaches wherein the one or more intervention processes are selected from intra-interventions, inter-interventions, and extra-interventions (Page 35 discloses from Definition 2.1, we recognize that the sudden changes in the hazard/risk rate function are encountered due to various types of intervention processes (internal or external) (Ladde & Ladde, 2012). 
As per claim 12, Appiah teaches the system of claim 8, Appiah further teaches wherein estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the one or more intervention processes further comprises: identify a plurality of ordered pairs of change point times and a plurality of ordered pairs of failure point times in the time-series data set (Page 45 discloses In the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times, τj−1 and τj  and Page 36 also discloses let T1, T2, . . . , Tn be discrete failure times for the discrete-time event process, and 0 = a0 < a1 ≤ a2 ≤ . . . ≤ am be jumps of a survival function in magnitude. Then the dynamic for the cumulative jump process is as described in Corollary 2.2, and its solution process is exhibited in (15));
dynamically estimate one or more parameters from the ordered pairs of failure point times and the ordered pairs of change point times in the time-series data set (Page 37 discloses in the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times and Page 43 discloses we further apply the conceptual dynamic results developed in Sections 2 and 3 to multiple censored times between consecutive failure times. We present a result that provides a very general algorithm for estimating a hazard rate function for multiple censoring times between consecutive failure times. Page 37 discloses in this section, we utilize hybrid dynamic model (7) and fundamental analytic Theorem 2.1 for time-to-event process to develop a general fundamental result. The developed result provides basic analytic and computational tools for estimating survival state and parameters. The presented approach also provides a systematic and unified way of estimating the parameters and survival functions. Examiner notes, in summary, that the failure point times and change point times are used to provide a hazard/risk rate function which can be used to estimate parameters).
estimate a survival state from the ordered pairs of failure point times and the ordered pairs of change point times in the time-series data set (Page 37 discloses in this section, we utilize hybrid dynamic model (7) and fundamental analytic Theorem 2.1 for time-to-event process to develop a general fundamental result. The developed result provides basic analytic and computational tools for estimating survival state and parameters. The presented approach also provides a systematic and unified way of estimating the parameters and survival functions).
As per claim 14, Appiah teaches estimating a time-to-event (Page 32 discloses in this work, we initiate an innovative alternative modeling approach for time-to-event dynamic processes), 
obtain a time-series data set for a plurality of entities under the influence of one or more intervention processes (Page 47 discloses in the following, using the conceptual computational algorithm, we exemplify our theoretical procedure by estimating hazard rate and survival functions of two data sets in a systematic and unified way) 
estimate a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes. (Page 32 discloses introduction of conceptual and computational state and parameter estimation procedures and Page 33 discloses we modify the developed continuous state dynamic model to an interconnected hybrid dynamic model that is composed of both continuous time state and discrete time state (intervention process) dynamic processes).
Appiah fails to explicitly teach a non-transitory computer-readable medium, the computer-readable medium having computer-readable instructions stored thereon that, when executed by a computing device processor, cause the computing device to.
However Vinzamuri teaches, a system for estimating a time-to-event, the system comprising: a computer-implemented interconnected hybrid dynamic time-to-event model (Page 10 discloses in this section, we present the related work on existing machine learning methods proposed for time-to-event data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a non-transiforty computer-readable medium as taught by Vinzamuri with the time-to-event process in Appiah. The motivation to combine would have been Vinzamuri provides “machine learning methods used for analyzing time-to-event data” (Page 18). In order to use machine learning a computer must be used and as a result provides the computer readable medium required for the time-to-event process in Appiah. 
As per claim 15, Appiah teaches the non-transitory computer-readable medium of claim 14, Appiah further teaches wherein the method of estimating a time-to-event is not dependent upon a probabilistic distribution (Page 50 discloses most of the research work in the area of survival and reliability analysis is centered around the probabilistic analysis approach. In general, a closed-form solution is not feasible. In addition, a hazard rate function is nonlinear in covariate state processes and non-stationary. The presented linear hybrid deterministic dynamic modeling is more suitable for a complex time-to-event processes).
As per claim 16, Appiah teaches the non-transitory computer-readable medium of claim 14, Appiah further teaches wherein the intervention processes comprise one or more of, a change in treatment processes, a newly developed technology, a newly developed drugs, newly designed, refined, efficient and effective tools/machines in engineering, usage of modern electronic devices/tools in technological and management sciences, and maximizing diversity, opportunities and benefits for the betterment of the modern civilized global world (Page 32 discloses the presented approach is motivated by state and parameter estimation of time-to-event processes in biological, chemical, engineering, epidemiological, medical, military, multiple-markets and social dynamic processes under the influence of discrete-time intervention processes).
As per claim 17, Appiah teaches the non-transitory computer-readable medium of claim 14, Appiah further teaches wherein the one or more intervention processes are selected from intra-interventions, inter-interventions, and extra-interventions (Page 35 discloses from Definition 2.1, we recognize that the sudden changes in the hazard/risk rate function are encountered due to various types of intervention processes (internal or external) (Ladde & Ladde, 2012).
As per claim 18, Appiah teaches the non-transitory computer-readable medium of claim 14, Appiah further teaches: identify a plurality of ordered pairs of change point times and a plurality of ordered pairs of failure point times in the time-series data set (Page 45 discloses In the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times, τj−1 and τj  and Page 36 also discloses let T1, T2, . . . , Tn be discrete failure times for the discrete-time event process, and 0 = a0 < a1 ≤ a2 ≤ . . . ≤ am be jumps of a survival function in magnitude. Then the dynamic for the cumulative jump process is as described in Corollary 2.2, and its solution process is exhibited in (15));
and dynamically estimate one or more parameters from the ordered pairs of failure point times and the ordered pairs of change point times in the time-series data set (Page 37 discloses in the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times and Page 43 discloses we further apply the conceptual dynamic results developed in Sections 2 and 3 to multiple censored times between consecutive failure times. We present a result that provides a very general algorithm for estimating a hazard rate function for multiple censoring times between consecutive failure times. Page 37 discloses in this section, we utilize hybrid dynamic model (7) and fundamental analytic Theorem 2.1 for time-to-event process to develop a general fundamental result. The developed result provides basic analytic and computational tools for estimating survival state and parameters. The presented approach also provides a systematic and unified way of estimating the parameters and survival functions. Examiner notes, in summary, that the failure point times and change point times are used to provide a hazard/risk rate function which can be used to estimate parameters).
As per claim 19, Appiah teaches the non-transitory computer-readable medium of claim 14, Appiah further teaches identify a plurality of ordered pairs of change point times and a plurality of ordered pairs of failure point times in the time-series data set (Page 45 discloses In the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times, τj−1 and τj  and Page 36 also discloses let T1, T2, . . . , Tn be discrete failure times for the discrete-time event process, and 0 = a0 < a1 ≤ a2 ≤ . . . ≤ am be jumps of a survival function in magnitude. Then the dynamic for the cumulative jump process is as described in Corollary 2.2, and its solution process is exhibited in (15));
and dynamically estimate a survival state from the ordered pairs of failure point times and the ordered pairs of change point times in the time-series data set (Page 37 discloses in the following, we state a general theorem that provides a theoretical estimate for the hazard/risk rate function between two successive change point times and Page 43 discloses we further apply the conceptual dynamic results developed in Sections 2 and 3 to multiple censored times between consecutive failure times. We present a result that provides a very general algorithm for estimating a hazard rate function for multiple censoring times between consecutive failure times. Page 37 discloses in this section, we utilize hybrid dynamic model (7) and fundamental analytic Theorem 2.1 for time-to-event process to develop a general fundamental result. The developed result provides basic analytic and computational tools for estimating survival state and parameters. The presented approach also provides a systematic and unified way of estimating the parameters and survival functions. Examiner notes, in summary, that the failure point times and change point times are used to provide a hazard/risk rate function which can be used to estimate parameters).
Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Appiah and Vinzamuri, and further in view of Abate.
As per claim 13, the combination of Appiah and Vinzamuri teaches the system of claim 8, the combination further teaches estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes (Page 32 discloses introduction of conceptual and computational state and parameter estimation procedures and Page 33 discloses we modify the developed continuous state dynamic model to an interconnected hybrid dynamic model that is composed of both continuous time state and discrete time state (intervention process) dynamic processes).
Appiah and Vinzamuri fails to explicitly teach, comprising utilizing a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process. 
However, Abate teaches comprising utilizing a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process (Page 1 discloses the effect of the uncertainty upon the involved discrete and continuous dynamics—both endogenously and exogenously to the system—is virtually unquestionable for biological systems and often inevitable for engineering systems, and naturally leads to the employment of stochastic hybrid models and Page 116 discloses the plots in the same column correspond to the OFF mode (plot on the left) and the ON mode (plot on the right). Each plot represents the value taken by the binary input u during the time horizon from 0 to 600 min (on the horizontal axis) as a function of the temperature (on the vertical axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis as taught by Appiah with the features of a stochastic hybrid model in Abate. The motivation to combine would be that Abate provides “a general stochastic hybrid framework into a new probabilistic model” (Page 1). As a result, a stochastic hybrid model can be applied and used for estimating a time-to-event. 
As per claim 20, the combination of Appiah and Vinzamuri teaches the non-transitory computer-readable medium of claim 14, the combination further teaches estimating a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis of the historical data and the one or more intervention processes (Page 32 discloses introduction of conceptual and computational state and parameter estimation procedures and Page 33 discloses we modify the developed continuous state dynamic model to an interconnected hybrid dynamic model that is composed of both continuous time state and discrete time state (intervention process) dynamic processes).
Appiah and Vinzamuri fails to explicitly teach, comprising utilizing a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process. 
However, Abate teaches comprising utilizing a stochastic interconnected nonlinear hybrid dynamic model for survival species and binary state time-to-event process (Page 1 discloses the effect of the uncertainty upon the involved discrete and continuous dynamics—both endogenously and exogenously to the system—is virtually unquestionable for biological systems and often inevitable for engineering systems, and naturally leads to the employment of stochastic hybrid models and Page 116 discloses the plots in the same column correspond to the OFF mode (plot on the left) and the ON mode (plot on the right). Each plot represents the value taken by the binary input u during the time horizon from 0 to 600 min (on the horizontal axis) as a function of the temperature (on the vertical axis)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of a time-to-event based upon a combination of a continuous-time analysis and a discrete-time analysis as taught by Appiah with the features of a stochastic hybrid model in Abate. The motivation to combine would be that Abate provides “a general stochastic hybrid framework into a new probabilistic model” (Page 1). As a result, a stochastic hybrid model can be applied and used for estimating a time-to-event. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.R.M./Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128